- - tcmemo_1998_338 united_states tax_court estate of robert l wagner deceased ruth r wagner personal representative and ruth r wagner et al petitioners v commissioner of internal revenue respondent docket nos filed date rta an s_corporation within the meaning of sec_1361 i r c reported a loss to its shareholders on account of a failed investment in certain technology the shareholders deducted their pro_rata shares of that loss on their returns respondent disallowed those deductions on the ground that the loss was not evidenced by a closed and completed transaction in the year the loss was claimed on account of the reasonable prospect of a recovery under a lawsuit against the supplier of the technology held respondent’s determination is sustained because petitioners have failed to prove that rta’s chances for success on the lawsuit were remote or cases of the following petitioners are consolidated herewith walter w manley ii docket no richard t wagner and margie s wagner docket no charles e lecroy ii and karen a lecroy docket no nebulous or if not remote or nebulous the financial condition of the defendant made unrealistic the possibility of an actual recovery stephen g salley and anthony j scaletta for petitioners william r mccants for respondent memorandum findings_of_fact and opinion halpern judge these cases have been consolidated for trial briefing and opinion by separate notices of deficiency respondent determined deficiencies in federal income taxes as follows docket no -- year dollar_figure big_number big_number dollar_figure dollar_figure -- -- -- -- -- -- dollar_figure -- -- -- respondent made adjustments for which decreased petitioners’ net_operating_loss for and consequently petitioners’ loss_carrybacks to and which created deficiencies in tax for those earlier years except as otherwise noted all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure the common denominator in these consolidated cases is resource technology associates inc rta a small_business_corporation within the meaning of sec_1361 petitioners ruth r wagner richard t wagner walter w manley ii and charles lecroy were shareholders in rta during the shareholders rta reported a loss to the shareholders for and on account thereof each claimed a loss deduction in determining his or her federal_income_tax liability respondent disallowed those loss deductions and the sole issue remaining for decision is whether rta sustained the loss that gave rise to the shareholders’ claimed deductions introduction findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time of the filing of the petitions in these cases all petitioners resided in florida resource technology associates inc rta rta a florida corporation was organized on date rta was organized for the purpose of investing in a new and speculative technology for the safe and efficient disposal of used truck and automobile tires shortly after it was organized rta elected pursuant to sec_1362 to be an s_corporation within the meaning of sec_1361 rta’s taxable_year is the calender year environmental disposal systems inc and the tire transformation system prior to organizing rta the shareholders had researched and investigated an opportunity for investing in a product that would dispose_of old tires that product the tire transformation system tts was being marketed and promoted by environmental disposal systems inc eds a georgia corporation the tts was designed both to transform used truck and automobile tires into marketable byproducts such as oil steel ash and carbon black and to comply with the environmental requirements of the federal clean air act eds which held patent rights to the design of the tts had successfully obtained the necessary state regulatory permits and had instituted an experimental prototype of the tts in georgia in master asset acquisition agreement on date rta and eds entered into an agreement the master asset acquisition agreement the agreement the agreement provides for the acquisition of the tts by rta from eds the agreement was amended in date to grant rta nationwide developmental and marketing rights in the technology underlying the tts the marketing rights the agreement provides that eds will deliver the tts to rta on a completely installed ‘turn key’ basis for the sum of dollar_figure the purchase_price the agreement further provides that the purchase_price is to be paid in installments upon completion of specified construction benchmarks because eds possessed neither the experience nor the equipment necessary to manufacture the tts the agreement identifies a third-party fabricating company miles fabricating machine co inc miles fabricating which the parties agreed would manufacture the tts the agreement also requires eds to provide rta with all assistance and advice necessary for obtaining the regulatory permits required for operation of the tts eds's principal shareholders guaranteed the performance of eds's obligations under the agreement construction and permitting of the tts subsequent to entering into the agreement rta began searching in polk county florida for a site on which to locate the tts manufacture of the tts began in the fall of on date rta applied for a permit from the florida department of environmental regulation fder obtaining the fder permit was key to rta's success because without it rta could not legally operate the tts in florida on date the fder sent rta's president robert l wagner deceased husband of petitioner ruth r wagner a letter detailing certain deficiencies in rta's permit application and identifying substantial additional information that rta was required to submit before the fder could fully consider the permit application the lawsuit in date miles fabricating stopped manufacturing the tts because rta had terminated its periodic_payments to eds and eds lacked the financial resources necessary to pay miles fabricating eds considered rta's cessation of payments a breach of the agreement and in date sent rta a notice of default asserting that the agreement was canceled rta reciprocated by sending eds its own notice of default asserting that eds had failed to provide the technical reports and information concerning the tts that were necessary to obtain the fder permit and rta intended to hold eds and its officers responsible for this and other alleged breaches of the agreement at that time rta had paid in excess of dollar_figure million towards the development of the tts the tts was approximately percent complete and the underlying tts technology remained unproven initial attempts at salvaging the business relationship between rta and eds failed and in date rta filed a complaint the complaint in a lawsuit the lawsuit against eds and its principal shareholders in the circuit_court of the ninth judicial circuit in and for orange county florida the circuit_court the complaint contains three counts the first count relates to the tts and alleges breach of contract among the remedies sought are specific performance of the agreement by eds delivery of the tts damages and injunctive relief against eds selling or using the tts alternatively the complaint asks for a return of moneys paid to eds and damages the second count relates to the marketing rights it alleges breach of contact and asks for injunctive relief the third count relates to certain medical technology alleges breach of contract and asks for injunctive relief eds answered the complaint mostly denying the allegations and counterclaimed the counterclaim alleges that rta breached the agreement and asks for damages the injunction in date in pursuit of the lawsuit rta petitioned the circuit_court for an injunction preventing eds from selling the tts equipment to other investors rta successfully persuaded the circuit_court of the merits of its claim for an injunction but it did not post the required bond and the circuit_court did not issue the injunction permit denial on date the fder issued rta a notice of permit denial formally denying approval of rta’s application to operate the tts in polk county florida the fder denied the permit because among other things rta had failed to provide much of the technical information requested by the fder rta did not pursue its rights under florida law to appeal the denial the fder invitation although it had denied rta's permit application on date the fder invited rta to participate in oral discussions with the fder and five other firms concerning innovative technologies for the disposal of waste tires participants selected by the fder would receive state contracts for the disposal of waste tires rta prepared an information package on the tts and made an oral presentation to the fder despite its efforts the fder did not award rta a waste tire disposal contract cessation of rta’s business operations following rta’s failure to obtain a fder waste tire disposal contract the shareholders collectively determined that rta would cease all further business activities in date rta discharged its employees and ceased operations rta did not further pursue obtaining a fder permit attracting additional investors or marketing or promoting the tts technology eds’s agreement with tire recyclers inc at the time rta discontinued payments to eds in mid-1990 eds began marketing the tts and underlying technology to new investors on date eds entered into an agreement to sell the equipment to an unrelated company asset holding co which assigned its rights to tire recyclers inc the tri agreement and tri respectively pursuant to the tri agreement tri agreed to purchase the tts ie the partially constructed tts that eds originally had been constructing for rta for a purchase_price of dollar_figure million plus costs incurred in transporting the tts to tri's business location in virginia one-fourth of the purchase_price dollar_figure was payable to eds prior to shipment of the tts and the balance was due to eds once the tts had been successfully constructed and among other things had satisfied all governmental requirements for continued operation rta had been aware of eds’s efforts to sell the tts as early as date when rta sent a memorandum to charles white a principal_shareholder of tri warning of its interest in the tts conclusion of the lawsuit the lawsuit continued until the fall of when negotiations between rta and eds produced a settlement agreement the settlement agreement which the parties executed on date the settlement agreement terminated the lawsuit and provided that eds would pay rta dollar_figure million the settlement amount payment of approximately one-half of the settlement amount was dependant upon successful completion of the tri agreement the remainder of the settlement payment was dependent on eds' making future sales of products equipment or intangible rights the parties executed an addendum to the settlement agreement in date which granted rta an option to purchase all products or services of eds at the lowest prices offered by eds to other purchasers as well as a territory in which rta would have marketing rights for future sales of the tire transformation system technology continued development of the tts eds and tri continued to develop the tts over the next several years nevertheless as of the date of trial of this case the tts had not been placed into service and consequently rta had received no reimbursement as a result of the settlement agreement tax returns on rta’s federal_income_tax return for rta claimed a loss of dollar_figure with respect to its investment in the tts the tts loss rta characterized the tts loss as resulting from the disposition of sec_1231 property and reported to each shareholder his or her her pro_rata share of the tts loss each shareholder is a calender-year taxpayer each reported her pro_rata share of the tts loss on her federal_income_tax return respondent denied the shareholders’ deductions for the tts loss explaining that there was insufficient evidence of a loss i introduction opinion resources technology associates inc rta is an s_corporation within the meaning of sec_1361 as such it is not generally subject_to federal_income_tax see sec_1363 instead rta’s items of income loss deduction and credit are passed through to its shareholders and taxed directly to them see sec_1366 rta determined that it suffered a loss in on its investment in certain technology and reported that loss to its shareholders the shareholders each of whom claimed his or her her pro_rata share on her federal_income_tax return respondent does not question rta’s investment in the technology respondent questions only whether rta sustained any loss in because rta had pending at the end of a lawsuit that respondent believes afforded rta a reasonable prospect for recovering its investment the sole issue we must decide is whether rta failed to sustain a loss in because the lawsuit afforded rta a reasonable_prospect_of_recovery that presents a question of fact and petitioners bear the burden_of_proof rule a petitioners have failed to carry that burden ii summary of facts in rta and environmental disposal systems inc eds entered into an agreement the agreement for the acquisition by rta from eds of the tire transformation system tts difficulties ensued and in date rta sued eds for breach of contract the lawsuit its principal requests being specific performance delivery of the tts and injunctive relief in date rta discharged its employees and ceased business operations it claimed a loss on its federal_income_tax return on account of abandonment of the tts the tts loss and reported the tts loss to the shareholders the lawsuit was concluded in when eds agreed to pay rta dollar_figure million none of which however has been paid iii law applicable to deductions of losses a allowance for losses sustained during the taxable_year with limitations not here pertinent sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 sec_1_165-1 income_tax regs provides to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year an essential inquiry under the closed transaction concept is whether in the year the deduction is sought there exists a substantial possibility that the alleged losses could be recouped by actions against responsible third parties or otherwise e g 61_tc_795 affd 521_f2d_786 4th cir when such a claim exists no portion of the loss with respect to which reimbursement might be received is sustained until it becomes reasonably certain that reimbursement will not be received sec_1_165-1 income_tax regs b reasonable_prospect_of_recovery the existence of a reasonable prospect of recovering from litigation is determined by the facts and circumstances of each case 326_us_287 the determination is based primarily on objective evidence ramsay scarlett co v commissioner supra pincite but the taxpayer's subjective belief as of the close of the taxable_year also is a relevant factor boehm v commissioner supra pincite the loss deduction need not be postponed if the potential for success of a claim is remote or nebulous ramsay scarlett co v commissioner supra pincite also where the financial condition of the person against whom a claim is filed is such that actual recovery cannot realistically be expected the loss deduction need not be postponed 28_bta_418 alternatively if the taxpayer’s claim is not speculative or wholly without merit and if the taxpayer believes that the chance of recovering the loss is sufficiently probable to warrant bringing a lawsuit and prosecuting it with reasonable diligence to a conclusion the taxpayer may have to wait until the conclusion of the lawsuit to claim the loss deduction 266_f2d_154 6th cir regarding a theft_loss affg in part and revg in part 25_tc_774 iv analysis a introduction rta which was formed to exploit the tts discharged its employees and ceased business in at that time all it had to show for its investment in the tts were its unfulfilled contract rights under the agreement the possibility of success under the lawsuit which was much the same thing and a potential liability under the counterclaim the principal relief rta sought in the lawsuit was not money damages but completion of the agreement delivery of the tts and the protection of rta’s nationwide developmental rights we must determine not only whether rta’s claim had some minimal chance of success but also whether such success would ring hollow because of eds’s lack of resources b the lawsuit we have examined the agreement and the complaint and on their faces the agreement is valid and the complaint properly drawn j p carolan iii is an attorney who represented rta in the lawsuit at trial he opined that eds would not be successful in terminating the agreement in its entirety and that rta had a claim he described rta’s initial efforts to prosecute the lawsuit including rta’s success on the merits in date in asking for an injunction to prevent eds from selling the tts equipment to other investors he stated that even after rta failed to post the bond necessary to have the injunction issued rta’s activity on the lawsuit primarily discovery continued for a few months until the lawsuit became dormant for economic reasons in early walter w manley ii one of the shareholders a director of rta an attorney and a professor of business administration at florida state university college of business testified credibly that there was merit to the breach of contract claim that gave rise to the lawsuit messrs carolan's and manley’s testimony convinces us that the breach of contract claim in the lawsuit had merit the second count of the lawsuit related to the marketing rights obtained by rta from eds we presume that in some part the injunctive relief that rta successfully argued for related to that count and that success convinces us that the marketing rights claim of the lawsuit had merit petitioners have presented no evidence that eds would have been successful in its defenses to the lawsuit or with respect to the counterclaim we are thus satisfied that the lawsuit had merit--that rta’s chance of success in the lawsuit was not remote or nebulous--and we so find c realistic possibility of enforcing a judgment having found that the lawsuit had merit we now inquire whether there was a realistic possibility that rta could actually have enforced a judgment against eds the principal remedies sought by rta were specific performance delivery of the tts and injunctive relief alternatively rta asked for the return of moneys paid_by rta and unspecified damages petitioners' principal argument is that eds had no financial ability to provide either performance under the agreement or any money to rta petitioners point to eds's dire financial condition as objective evidence that performance or payment was not reasonably foreseeable at the end of rta's tax_year petitioners overlook two things however first eds's principal shareholders were named in the complaint and had guaranteed the performance of eds's obligations under the agreement petitioners have failed to prove the inability of those principal shareholders to satisfy any judgment against them second eds had patent and other rights with respect to the tts technology along with certain tts equipment rta has failed to prove those rights and equipment were valueless indeed during the shareholders were aware that eds was seeking new investors for the tts in the counterclaim eds alleges that on or about date rta interfered with an advantageous business relationship between eds and one charles white a memorandum attached to the counterclaim from bob wagner resources technology associates inc to mr charles white mentions the lawsuit and claims an interest in among other things the tts equipment on date eds entered into a contract to sell the tts equipment for dollar_figure million dollar_figure before delivery to a company of which mr white was the controlling shareholder asset holding co which assigned its rights to tire recyclers inc petitioners have failed to prove that as of the end of there was no realistic possibility of an actual recovery from eds or its guarantors d subjective belief we have taken into account the testimony of the two shareholders who testified walter w manley ii and richard t wagner it is clear that at some point both of those shareholders lost confidence in the tts investment mr manley testified about his refusal in late or early to post the necessary dollar_figure bond following the successful effort to persuade a court to issue an injunction because at that particular time i was the person providing the money and i had determined considerably before then that it was a worthless project and i wasn’t about to put good money after bad money apparently mr manley had become disenchanted with the project even before it began when the fabricator of the tts equipment miles fabricating machine co inc would not become a participant in the agreement between rta and eds mr manley testified that he proceeded with his investment because he had given his word that he would do so to his close friends richard t wagner and robert l wagner husband of shareholder ruth r wagner richard t wagner testified that the decision not to post the dollar_figure bond was not recommended by all those with an interest in the matter he testified that although he did not agree his father robert l wagner was hopeful that the tts technology could be proven or that eds could be successful at some point mr manley testified robert l wagner had a different risk profile then i did apparently the shareholders had different beliefs on the probable success of rta’s investment in the tts however mr manley the man with the money was in control he decided not to put good money after bad money that was a business judgment which was different not only from the business judgment of robert l wagner but also from the business judgment of charles white who in agreed to pay dollar_figure million for a tts dollar_figure to be paid before delivery we have considered the testimony of messrs manley and richard t wagner and we conclude that it does not establish that there was no reasonable prospect for recovery on the lawsuit at the end of but only that they did not wish to bear the risk associated with any further investment e conclusion petitioners have failed to prove that rta’s claim against eds and its shareholders was speculative or wholly without merit rta instigated a lawsuit which at least initially it prosecuted diligently and in any event eventually settled on favorable terms we believe that the evidence does not establish a closed and completed transaction with respect to the tts investment in because there was a reasonable_prospect_of_recovery on the lawsuit at the end of accordingly no loss deduction is allowable to rta for v conclusion we have concluded that rta did not suffer a deductible loss with respect to the tts during therefore no deductible loss may be passed through to the shareholders in that year respondent’s determinations of deficiencies in the shareholders’ federal_income_tax liabilities are sustained decisions will be entered for respondent
